—Application by the appellant for a writ of error coram nobis to vacate, on the *389ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 9, 1998 (People v Boston, 247 AD2d 485), affirming a judgment of the Supreme Court, Richmond County, rendered September 11, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Joy, Altman and Luciano, JJ., concur.